PER CURIAM.
Rodolfo Ramos (defendant) appeals the order entered by the trial court summarily denying his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the grounds raised in the motion are insufficient, we affirm. However, because it appears on the face of the record that the defendant was designated a habitual felony offender based upon a burglary conviction that would not qualify as a prior conviction since it did not occur before the commission of the current offenses, see State v. Richardson, 915 So.2d 86 (Fla.2005), our affirmance is without prejudice to the defendant raising this issue in a subsequent rule 3.800(a) motion. See State v. McBride, 848 So.2d 287 (Fla.2003) (holding that rule 3.800(a) motions barred as sue-*1041cessive only if same issue was previously raised).
AFFIRMED.
GRIFFIN, SAWAYA and PALMER, JJ., concur.